United States Court of Appeals
                    FOR THE EIGHTH CIRCUIT



                         No. 96-2604


Michael Chock,                  *
                                *
             Appellant,         *
                                * Appeal      from   the   United
States
    v.                          * District Court for the
                                * District of Minnesota.
Northwest Airlines, Inc.,       *
                                *
                Appellee.       *


                Submitted:   February 11, 1997

                                                           Filed:
 May 14, 1997


Before MCMILLIAN, HEANEY, and FAGG, Circuit Judges.



HEANEY, Circuit Judge.

    Michael Chock appeals from the district court's grant
of summary judgment for his employer, Northwest Airlines,
Inc. ("Northwest"), dismissing Chock's claims of race
discrimination and retaliation.      The district court
determined that Chock failed to produce sufficient
evidence of discrimination to go to a jury and lacked any
evidence of causation for his retaliation claim. After
careful review of the record, we affirm.
                           I.

    After more than eight years of experience in the
airline industry, Chock, an Asian-American, began working
for Northwest in 1985 as a flight attendant.      Between
1989 and 1992, he advanced within the company's Inflight
Department, first with a promotion to an entry-level
management   position,   followed   by   two   subsequent
promotions.

    In a three-year period beginning in May 1992, Chock
applied for and did not receive at least fourteen mid-
level management positions. In each instance, he sought
advancement to either a base manager or assistant base
manager position at Northwest Inflight Departments
throughout the country. Each position was filled by a
non-Asian-American employee.    The basic qualifications
for the positions were minimal: the applicant needed the
ability to become flight-attendant certified by the
Federal Aviation Administration, a minimum of twelve
months in his or her current position, and adequate
performance reviews. Chock claims that he was qualified
for every position for which he applied but that
Northwest did not select him because of his race. For
each hire, Northwest counters that the applicant selected
for each position was more qualified or better suited for
the position than Chock.

    After receiving a right-to-sue letter from the Equal
Employment Opportunity Commission, Chock initiated this
action   against    Northwest   claiming    the   company
discriminated against him on the basis of race in
violation of the Civil Rights Act of 1886 (Section 1981),

                            2
42 U.S.C. § 1981 (1994); Title VII of the Civil Rights
Act of 1964 (Title VII), 42 U.S.C. §§ 2000e-2000e-17
(1994); and the Minnesota Human Rights Act (MHRA), Minn.
Stat. §§ 363.01-363.20. He later amended his complaint
to include a claim for retaliation under both Title VII
and the MHRA.    Northwest moved for summary judgment,
which the district court granted. Chock appeals.




                           3
                             II.

    We review the evidence Chock has presented de novo to
determine whether the evidence, viewed in a light most
favorable to him, creates any genuine issue of material
fact that would render summary judgment inappropriate.
See Fed. R. Civ. P. 56(c); Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 587 (1986) (court must
draw all justifiable inferences in favor of the non-
moving party). We must also keep in mind, as our court
has previously cautioned, that summary judgment should be
used sparingly in employment discrimination cases.
Crawford v. Runyon, 37 F.3d 1338, 1341 (8th Cir. 1994).

A.   Discrimination Claims

    We analyze Chock's circumstantial evidence of race
discrimination for all of his claims, both state and
federal,   under   the   McDonnell   Douglas   framework.
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973);
Roxas v. Presentation College, 90 F.3d 310, 315 (8th
Cir. 1996) (Title VII analysis applicable to Section 1981
claims); Hubbard v. United Press Int'l, Inc., 330 N.W.2d
428, 441 (Minn. 1983) (McDonnell Douglas analysis
applicable to MHRA claims). Although the district court
only assumed as much, Chock has established a prima facie
case of race discrimination: As an Asian-American, he is
a member of a protected class; he has applied and was
qualified for several open positions; and he was rejected
under circumstances giving rise to an inference of
discrimination--in this case, none of the positions were
filled by



                              4
Asian Americans.1 See Craik v. Minnesota State Univ. Bd.,
731 F.2d 465, 469 (8th Cir. 1984).

    In response to Chock's prima facie case, Northwest
asserts that its screening and selection process for the
management positions is race-neutral.2       It has also
offered non-discriminatory explanations for each of the
hiring decisions Chock has challenged. With respect to
Chock's first two applications, Northwest points out that
Chock had been in his current management position for
less than three months. As to the other applications,
many of the selected candidates had either a higher
interview score or had more management experience than


       1
       Northwest argues that Chock has not established a prima facie case of
discrimination in at least twelve of the hiring decisions where the positions were filled
with members of a protected class, either women or other racial minorities. As this
court has previously stated, however, we do not require a plaintiff to demonstrate
replacement by a person outside any protected class for a prima facie case. See
Williams v. Ford Motor Co., 14 F.3d 1305, 1308 (8th Cir. 1994) (quoting Walker v.
St. Anthony's Med. Ctr., 881 F.2d 54, 558 (8th Cir. 1989) and explaining that a woman
discharged and replaced by another woman can establish gender-based discrimination).
Particularly where Chock has alleged discrimination against Asian-Americans, that
women or other racial minorities were hired in his place does not harm his prima facie
case.
   2
    As Northwest explains the process, the Human Resources Department begins by
reviewing resumes primarily for education, management, and industry experience.
Those candidates determined to have the best overall qualifications are selected for
interviews, which are conducted by a panel of management and human resource
personnel. Each interviewer assigns a score from one to five for each applicant's
answers. The panel then meets to discuss the candidates, review their interview scores,
often review psychological assessments, and recommend a candidate to the Vice
President of Inflight Services. The Vice President typically interviews the candidates
and, in most cases, follows the panel's recommendation.
                                           5
Chock. As a general criticism of Chock's suitability for
the management positions, Northwest states that Chock has
had performance




                            6
problems, appears to lack focus in his career, and lacks
a    clear    understanding    of    base-    management
responsibilities.

    Because Northwest came forward with non-discriminatory
explanations for the hiring decisions, the burden shifted
back to Chock to present evidence of discrimination
sufficient to create a question for the jury.      See St.
Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 511 (1993).
Chock challenges Northwest's proffered reasons for the
hiring decisions primarily by asserting that he was more
qualified than each person selected.3 Chock argues that
the conflicting evidence of whether Chock or Northwest's


     3
      Chock also contests the admissibility of portions of the affidavits Northwest
submitted in support of its summary judgment motion. He claims that he moved to
strike the affidavits, but that the district court did not rule on the motions before
deciding the summary judgment issue. As evidence of the district court's failure to
consider his motions, Chock quotes the district court as stating that the question of
admissibility was not before it. We are troubled by Chock's misrepresentation of this
matter to our court. As the district court file indicates, one month prior to the summary
judgment order from which Chock appeals, the court addressed and orally denied all
of Chock's motions. Moreover, Chock has taken the district court's statement out-of-
context: In stating that the question of admissibility was not before it, the court was
referring to the authority Chock had cited to support the admissibility of his evidence
of Northwest's past discrimination, not the admissibility of the challenged Northwest
affidavits. Finally, this appeal is limited to the district court's May 14, 1996 summary
judgment order. (See Notice of Appeal, June 12, 1996.) Not only do we lack
jurisdiction over the admissibility question, but because Chock did not order a
transcript of the motion hearing, we have no basis on which to determine whether the
district court abused its discretion in considering the contested affidavits. See New
England Anti-Vivisection Soc'y, Inc. v. United States Surgical Corp., 889 F.2d 1198,
1204 (1st Cir. 1989) (denial of motion to strike subject to review for abuse of
discretion); United Steelworkers of America, Local 2116 v. Cyclops Corp., 860 F.2d
189, 203 (6th Cir. 1988) (same).
                                            7
selected candidates were the most qualified for the
positions raises material issues of fact requiring
reversal of the district court's grant of summary
judgment. Chock raised the identical argument before the
district court, to which the court responded:




                           8
    Chock essentially asks the Court to decide what
    kind of qualifications [Northwest] must find
    suitable to fill a [base manager] or [assistant
    base manager] position and then to decide that he
    is as qualified as the selected candidate. The
    Court has neither the power nor the ability to
    make such a business decision. In light of the
    myriad of suits alleging discrimination and the
    courts' function in reviewing these claims, the
    Court finds it necessary to reiterate that the
    federal court does not sit "as a super-personnel
    department that reexamines an entity's business


    decisions."


(Dist. Ct. Op. at 5. (quoting Krenik v. County of Le
Seuer, 47 F.3d 953, 960 (8th Cir. 1995)).

    It appears from the above-quoted language that the
court declined to review the relative qualifications of
Chock and the persons selected for the positions at issue.
We do not condone such an approach. Where, as here, the
employer contends that the selected candidate was more
qualified for the position than the plaintiff, a
comparative analysis of the qualifications is relevant to
determine whether there is reason to disbelieve the
employer's proffered reason for its employment decision.
See Hase v. Missouri Div. of Employment Sec., 972 F.2d
893, 897 (8th Cir. 1993) (comparison of qualifications
"could reasonably lead a trier of fact to infer that
Defendant's proffered reasons were pretextual."); Pierce
v. Marsh, 859 F.2d 601, 603 (8th Cir. 1988) (reviewing
plaintiff's and successful candidate's qualifications to
evaluate employer's "more qualified" defense). As we have
recently clarified en banc, if such a comparison were to
                            9
successfully challenge the employer's articulated reason,
it "may serve as well to support a reasonable inference
that discrimination was a motivating reason for the
employer's decision."    Ryther v. KARE 11, No. 94-3622,
1997 WL 94025, at *3 (8th Cir. March 6, 1997) (en banc),
petition for cert. filed, 65 U.S.L.W. 3694 (U.S. April 4,
1997) (No. 96-1571). On the other hand, a comparison that
reveals that the plaintiff was only similarly qualified or
not as qualified as the selected candidate would not raise
an inference of racial discrimination. See Ledge-Myrtil
v. Deere & Co., 49 F.3d 1308, 1309-11 (8th Cir. 1995)
(determining comparable qualifications alone does not
raise




                            10
an inference of racial discrimination after consideration
of relevant qualifications); Pierce, 859 F.2d at 604 ("The
mere existence of comparable qualifications between two
applicants, one black male and one white female, alone
does not raise an inference of racial discrimination.").

    For each hire about which Chock complains, we have
carefully reviewed the non-discriminatory reasons that
Northwest   has   offered   and  Chock's   challenges   to
Northwest's explanations.       A comparison of Chock's
qualifications with those of the candidates actually
selected for the management positions gives us no reason
to question Northwest's explanations for the hires. Our
review indicates that each of the selected candidates was
as qualified or more qualified than Chock under
Northwest's objective criteria.    Thus, we do not agree
with Chock that his qualification argument raises material
issues of fact.

    Chock also attempts to challenge Northwest's proffered
reasons for the hires by claiming that in several
instances Northwest deviated from established promotion
policies, granting special treatment to certain candidates
while strictly enforcing the policies against him.
Specifically, he argues that some candidates were selected
for a promotion before they had completed one year in
their current positions, whereas Chock was denied
promotions based on the twelve-month requirement. While
it is true that Northwest did not strictly enforce this
twelve-month rule, we agree with the district court that
Chock has presented no evidence that the rule was applied
along racial lines. Moreover, on at least one occasion,



                            11
Chock was awarded a position before twelve months had
passed since his previous promotion.

    To support his claim that he was denied preferential
treatment, Chock states that while some candidates were
granted interviews, Northwest relied on notes from an
interview of Chock taken more than three years previously
to evaluate his applications.     In addition, Northwest
continued to use Chock's three-year-old psychological
profile, despite a warning by the company that performs
the evaluations not to rely on a profile




                           12
that is more than three years old. With respect to the
psychological profiles, the three-year rule Chock contends
Northwest preferentially applies is not even a Northwest
policy. More important, we again find no evidence in the
record to indicate that Northwest's grant of interviews or
permission to update the psychological profiles is
racially-motivated.

    Finally, Chock argues that Northwest's successive
denials of his applications for promotion constitute
evidence of a pattern of discrimination against him. He
attempts to buttress this argument by pointing to an
African-American woman's involvement in a class-action
discrimination suit against Northwest and a comment made
by a former base manager that there was a greater
percentage of minorities in flight-attendant positions
than in management.

    Again, we do not find this argument convincing.
Although successive denials may provide evidence of
discrimination, in light of the fact that Chock has
applied for more than thirty different positions during
his tenure at Northwest, it is no wonder that he has been
passed over for many of them. Sometimes he had not even
been in his previously-awarded position for more than a
few months before he began looking for a new one. Chock's
application record supports Northwest's position that
Chock lacked focus in his career. Moreover, we agree with
the district court that Chock has not shown any connection
between the other employee's complaints or the former
manager's statement and any proof that Northwest
discriminated against him in any of the instances of which
he complains.

                            13
    In sum, Chock has produced no evidence from which a
reasonable jury could conclude that the reasons advanced
by Northwest for the contested hires were pretextual. We
agree with the district court that Chock's discrimination
claims under both federal and state law cannot survive
summary judgment.




                           14
B.   Retaliation Claim

    Chock's allegations of Northwest's retaliation against
him for initiating this lawsuit are similarly weak. Chock
contends that after he filed this discrimination claim,
Northwest interfered with his pursuit of an MBA and forced
him to end a living arrangement he had with his direct
supervisor.    We are not convinced that either action
complained of constitutes an adverse employment action.
Neither the MBA classes nor the living arrangement with
his supervisor appear to have been benefits of his
employment with Northwest. In any event, with respect to
Chock's pursuit of an MBA, there is no evidence that
Northwest has interfered with his class attendance. Human
resource personnel contacted Chock's supervisors to
discuss that Chock had changed his work schedule to attend
the class on Fridays, but no formal action was taken
against Chock. To Northwest's knowledge, Chock continued
to take Fridays off to attend class. Similarly, no direct
action was taken against Chock regarding his living
arrangement with his supervisor. Human resource personnel
again discussed the matter with his supervisor, informing
him that Northwest did not permit an employee to live with
his or her direct supervisor due to the appearance of
impropriety. Based on the perceived threats of action by
Northwest, Chock and his supervisor agreed to make other
living arrangements.

    Even assuming Northwest's conduct constituted adverse
employment action against Chock, we agree with the
district court that Chock has not demonstrated that the
actions were causally related to the filing of his
discrimination claim. See Evans v. Pugh, 902 F.2d 689,

                            15
693 (8th Cir. 1990) (plaintiff alleging retaliation must
demonstrate causal link between protected activity and
adverse employment action). Although Northwest's actions
coincided temporally with the filing of Chock's lawsuit,
Northwest's concern that Chock was missing time from work
and that his living arrangement presented a conflict of
interest for his direct supervisor provide reasonable,
non-discriminatory explanations for Northwest’s conduct,
which Chock has not




                           16
successfully countered.   Thus, summary judgment on his
retaliation claim was also justified.

                          III.

    Accordingly, we affirm the district court's grant of
summary judgment for Northwest on all of Chock's claims.

    A true copy.

        Attest.

            CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           17